DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/20/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2018 and 10/08/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Langlois et al. US 20120083652 A1 “Langlois” and further in view of Tamakoshi US 20050228273 A1 “Tamakoshi” and Itu et al. US 20160148372 A1 “Itu” and Yi et al. US 20150098550 A1 “Yi”.
In regard to claim 1, Langlois discloses “A method for tracking a medical object, the method comprising:” (“A method of using a surgical system on a body of a patient, comprising […]” [Claim 24]. Furthermore, Langlois discloses “A method as claimed in claim 24, wherein: […] the method further comprises: (l) providing a tracking system that includes at least one tracking system sensor positionable to track the probe marker during use of the surgical probe and to track the instrument marker during use of the surgical instrument” [Claim 25]. Since the method includes a tracking system sensor to track probe and instrument markers during the use of the surgical probe and the surgical instrument, respectively, the method is capable of tracking a medical object.); 
“continuously acquiring image data obtained by a medical imaging method comprising recording a series of X-ray images by an X-ray device” (“In another embodiment, the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional 
“acquiring a target position for the medical object […]” (“The method is used to determine the positions of a plurality of points on internal body portions of the patient surrounding a surgical field, in order to determine a safe zone in which a functional element on a surgical instrument can be positioned without causing injury to the patient. The positions of the points may be updated in real time during a medical procedure so that if the internal body portions of the patient move after the safe zone is determined initially, the data relating to the position of the safe zone can be updated in real time” [0018]. In this case, the safe zone constitutes a target position within the surgical field of the patient to which the medical object should be introduced. Additionally, since the safe zone can be determined 
“automatically detecting the medical object and performing time-resolved tracking of the respective position of the medical object, by an image processing algorithm, to indicate respective positions of the medical object at respective recording times of the image data” (“When detecting self-movement, the sensor 19 is configured to communicate the amount of self-movement to the controller 20 so that the controller 20 can update the position of the sensor 19 in real time” [0038]. Since the position of the sensor (i.e. the medical object) can be can be updated in real time, under broadest reasonable interpretation, the medical object can be detected automatically by performing time-resolved tracking of the position of the medical object. 
In regard an image processing algorithm to indicate respective positions of the medical object, Langlois discloses “The controller 20 processes the input using a similar algorithm to that used for determining the position of the probing portion 34, to determine the position of the functional element 94 (step 226)” [0056] and “the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. Since the controller 20 can process inputs using similar algorithm to determine the position of the probing portion, under broadest reasonable interpretation, the controller 20 includes an image processing algorithm can utilize the image data obtained through time-resolved tracking to detect the respective positions of the medical object.
In regard to respective recording times, Langlois discloses “a system of the present invention “knows” where inside the body the operative portions of the laparoscopic instrument are located at all times” [0012]. Since the position of the laparoscopic instrument (i.e. the medical object) can be located at all times, under broadest reasonable interpretation, the position of the medical object can be determined at respective recording times of the corresponding to the image data. Furthermore, Langlois 
“indicating that the detected medical object has reached the target position […] indicating a respective recording time of the image data when the detected medical object has reached the target position” (“Using the images from the laparoscope 14 the user guides the probe 12 so that the probing portion 34 contacts a first of the safe zone identification sensors shown at 19a. When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212) […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. In this case, the controller can receive an indication regarding whether the probing portion 34 of the probe 12 (i.e. the medical object) is in contact with the safe zone (i.e. the target position) at the time the indication of contact was sent. Furthermore, since the controller can receive the indication and that the probing portion of the probe 12 has made contact with the first sensor and the determination of the position is based on the one or more images received from the camera system 22 at the time the indication was sent, under broadest reasonable interpretation, these one or more images are associated with a respective recording time of the image data when the detected medical object has reached the predetermined target position. Furthermore, Langlois discloses “The recording of the data and the movements of the instrument can be provided in any suitable format, such as, for example, audio, graphs, 2D graphic, and 3D graphic, or some combination thereof” [0064]. Thus, an indication that the medical object has reached the predetermined target position at a given time can be indicated to the 
“storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database” (“The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording, or in a more preferred embodiment, the recording may be made as data written to a database stored on a computer readable medium” [0063]. Additionally, Langlois discloses “in the event that there is a complication during the recovery of the patient, the procedure can be reviewed to ensure that there was no injury that occurred that is the source of the complication” [0063]. In order to review the procedure, the database had to have stored a plurality of detected respective positions of the medical object at respective recording times. Furthermore, since the procedure stored on the database can be examined under broadest reasonable interpretation, each one of the data records is inherently associated with a recording time, therefore the respective recording times of the image data associated with the detected respective positions of the medical object can be stored on the database. Furthermore, since the movements of the surgical instrument (i.e. the medical object) can be recorded and the data can we written to a database, under broadest reasonable interpretation the detected positions of the medical instrument and the respective recording times of the image data can be stored in a database.). 
Langlois does not teach “automatically adjusting a radiation power or a contrast medium feed of the X-ray device for the medical imaging method when the detected medical object has reached the predetermined target position”.
automatically adjusting a radiation power or a contrast medium feed of the X-ray device for the medical imaging method when the detected medical object has reached the predetermined target position” (“in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent” [0018]. Therefore, the imaging apparatus includes an injection device which is capable of injecting a contrast agent. Furthermore, Tamakoshi discloses “The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external device through the injection device communication unit 31” [0073], “the injection device 3 includes a detection sensor 33 as a detection unit to detect whether it is possible to inject the contrast agent normally. The detection sensor 33 transmits a detection result as a signal to the X-ray imaging apparatus 1 from the injection device communication unit 31” [0074] and “Additionally, in a case where a contrast agent injection end, for example, the catheter 39 or a needle of a contrast agent injector, is not inserted in the body of the subject M normally […] it is not possible to inject the contrast agent normally” [0075]. The injection drive unit 32, in this case adjusts the injection amount of the contrast agent and is in communication with the injection device communication unit which communicated with the injection device such that contrast agent can be adjusted automatically. Additionally, the injection device 3 includes a detection sensor is capable of determining the whether the catheter 39 or the contrast agent injector is inserted into the body of the subject to inject the contrast agent normally to the target region. Since the injection device 3 (i.e. including the detection sensor 33 transmits the detection result to the X-ray imaging apparatus 1 and the injection drive unit can adjust the amount of contrast agent based on the detection result of the detection sensor, under broadest reasonable interpretation, the device is capable of adjusting a contrast medium feed (i.e. the amount of contrast agent) of the X-ray device for the medical imaging. Furthermore, since the injection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the region to which the medical object is introduced.
The combination of Langlois and Tamakoshi does not teach “comprising an automatic analysis by an image processing algorithm to determine a length of a stenosis and calculate a midpoint of the stenosis as the target position”.
Itu discloses “comprising an automatic analysis by an image processing algorithm to determine a length of a stenosis and calculate a midpoint of the stenosis as the target position” (“The process of feature extraction from images is fully automated” [0129] and “Under a fully-automated approach, an underlying image-processing algorithm first detects the anatomical region of interest. For example, the algorithm automatically detects the stenosis, coronary vessels, coronary ostium, cardiac chambers, myocardium, trabeculae and papillary muscles, and/or aorta. Next, the algorithm extracts anatomical features from the medical image in the detected regions” [0137]. Therefore, since feature extraction can 
In regard to determining a length of a stenosis and calculating a midpoint of the stenosis as the target position, Itu discloses “Geometric features of the vessel structure are extracted. Geometric features characterizing the geometry of a stenosis may be extracted. Parameters characterizing the geometry of the stenosis include reference diameters (e.g. proximal and distal), minimal lumen diameter (MLD), lesion length (LL), minimum radius length (e.g. length of the stenosis in the region of minimum radius – a tolerance limit can be used for detecting this region around the location with minimum radius […]” [0094]. Therefore, since the geometric features of the vessel structure can be extracted, the parameters characterizing the geometry of the stenosis can include lesion length and minimum radius length (i.e. length of the stenosis in the region of minimum radius) and the image-processing algorithm can extract feature values, under broadest reasonable interpretation, the image-processing algorithm can determine a length of a stenosis.
In regard to calculating a midpoint of the stenosis as the target position, Itu discloses “To generate these various types of stenoses, various stenosis properties may be used. FIG. 7 shows one example set of stenosis parameters to be varied, but other parameter sets may be used. The percentage reduction of the radius at the location with minimum radius, total length, entry length, exit length, percentage diameter stenosis, tapering between start and end of stenosis, relative length of the region with minimum stenosis radius compared to the stenosis length, relative position of the location with minimum radius compared to the location of the center of the entire stenosis […]” [0083]. The center of the entire stenosis constitutes the midpoint of the stenosis. In this case, since the relative position of the location with minimum radius can be compared to the location of the center of the entire stenosis in the model shown in FIG. 7, the center (i.e. midpoint) of the entire stenosis had to be calculated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois and Tamakoshi so as to include the automatic analysis by an image processing algorithm to determine a length of a stenosis and calculate a midpoint of the stenosis as the target position as disclosed in Itu in order to allow the operator to understand the characteristics of the stenosis being examined. By having an image-processing algorithm to automatically determine a length of a stenosis and calculate a midpoint of the stenosis, the operator does not have to perform these determinations themselves. Combining the prior art elements according to known techniques would yield the predictable result of providing the operator with information regarding characteristics of a stenosis in a target position within the patient.
The combination of Langlois, Tamakoshi and Itu does not teach “wherein the medical object is a catheter, a stent, or a medical screw”.
Yi discloses “wherein the medical object is a catheter, a stent, or a medical screw” (“Here, the object of interest is an object that should be continuously observed closely by a user during X-ray radiography, and may be an instrument used for the subject or an operation part. For example, in a case in which the X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide wire, a catheter, a needle, a balloon, or a stent is inserted into the blood vessel, close observation is required, and therefore the image processing unit 150 may set the instrument as the object of interest” [0095]. Since the object of interest can include a catheter or a stent and the object of interest is continuously 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Tamakoshi and Itu so as to include the continuous acquisition of a series X-ray images as disclosed in Yi in order to allow the physician to observe the position of a medical device throughout a procedure. When performing a procedure within a patient it is important to know where the medical objects are located within the body. X-ray radiograph is one of a finite number of imaging modalities that can be used to observe an object of interest within the body. For example, “in a case in which X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide wire, a catheter, a needle, a balloon, or a stent is inserted into the blood vessel, close observation is required, and therefore the image processing unit 150 may set the instrument as the object of interest” [Yi: 0095]. In this case, the X-ray imaging apparatus is capable of being used to observe the location of an instrument within a blood vessel of the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing the location of the medical object within the body.
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object and the respective positions of the medical object are detected and tracked by recognizing at least one marker arranged on the medical object” (“the probe marker 42 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the probe marker [42]. By determining the position and orientation of the probe marker [42], the controller can determine the position and orientation of the probe 12 itself and therefore can determine the position of the probing portion 34” [0031]. Additionally, Langlois discloses “the instrument marker 96 is configured to provide sufficient information 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object is further detected prior to the acquisition of the image data” (“wherein the interior portion of the laparoscope includes an image receiving element, wherein during use, the image receiving element is positionable in a surgical field in the body of the patient to receive images of the probing portion when the probing portion is in the surgical field and to receive images of the functional element when the functional element is in the surgical field” [Claim 24]. Since the image receiving element is positioned in the surgical field when the probing portion and the functional element are in the surgical field, under broadest reasonable interpretation, the medical objects (i.e. the probe 12 and/or the surgical instrument 16) had to have been detected before the positioning of the image receive element can be performed. Thus the medical object is detected prior to acquiring image data. Furthermore, Langlois discloses “When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Therefore, once the controller receives an indication that the first sensor 19a has made contact (i.e. the probing portion is within the safe zone), the camera system 22 can obtain images of the probing portion 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, Langlois teaches “wherein the medical object is detected prior to the acquisition of the image data by reading a Quick Response (QR) code and/or Radio-Frequency Identification (RFID) transponder arranged on the medical object, and a respective corresponding detection location and detection time are stored in the database” (“When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Therefore, once the controller receives an indication that the first sensor 19a has made contact (i.e. the probing portion is within the safe zone), the camera system 22 can obtain images of the probing portion 34 to allow the controller to determine the position of the probe. The indication that contact was made cannot be performed without first detecting the medical object within the body. Therefore, under broadest reasonable interpretation, image data can be acquired once the medical object has been detected.
In regard to reading a Quick Response (QR) code and/or Radio-Frequency Identification (RFID) transponder arranged on the medical object, Langlois discloses “It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 to the controller […] However, an element that is separate from the marker 42 or 96 could alternatively be provided on the instrument 16 and the probe 12 respectively to identify each to the controller 20. For example, a unique RFID tag can be provided on each to identify each to the controller 20” [0066]. 
In regard to storing the respective corresponding detection location and detection times for the medical objects in a database, Langlois discloses “The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording or in a more preferred embodiment, the recording may be made as a data written to a database stored on a computer readable medium, such as a flash memory so that the surgical procedure can be played back and reviewed” [0063]. In order to detect motion or movement of the surgical instrument (i.e. the medical object), the location of the medical object has to be detected at a given time. Therefore, since the movements of the surgical instrument (i.e. the medical object) can be recorded by the controller throughout the medical procedure, under broadest reasonable interpretation, this movement data would include the detected location of the medical object at a given detection time. Additionally, since the recording may be written to a database stored on a computer readable medium, under broadest reasonable interpretation, the detection location and detection times for the medical object can be stored in a database such that the data can be accessed later.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Langlois discloses “further comprising: identifying a type, a model, or a material composition of the medical object” (“the probe marker 42 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the probe marker [42]. By determining the position and orientation of the probe marker [42], the controller can determine the position and orientation of the probe 12 itself and therefore can determine the position of the probing portion 34” [0031]. Additionally, Langlois discloses “the 
Furthermore, in regard to identifying a type, a model, or a material composition of the medical object, Langlois discloses “It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 to the controller 20, (i.e. to distinguish each from each other and from any other components sensed by the controller 20)” [0066]. Since these markers can enable the controller 20 to distinguish between the instrument 16 and the probe 12, under broadest reasonable interpretation, the type of medical object being utilized can be identified based on the detected marker. Additionally, Langlois discloses “The probe 12 further includes a probing portion 34 on the interior portion 30 […] the probing portion 34 may have one or more selected properties which may be different from the rest of the interior portion 30 […] For example, the probing portion may be configured to be magnetic […] Alternatively, the probing portion 34 may simple be of the same material as the rest of the interior portion 30” [0030]. Since the probing portion is included in the probe 12 (i.e. the medical object) and can be configured to be magnetic or of the same material as the interior portion 30, the probing portion has a specific material composition that can, under broadest reasonable interpretation, be used to identify the medical object within the body.).
Langlois does not teach “automatically controlling the radiation power used for the medical imaging method or the contrast medium feed as a function of the identification”.
automatically controlling the radiation power used for the medical imaging method or the contrast medium feed as a function of the identification” (“in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent” [0018]. Therefore, the imaging apparatus includes an injection device which is capable of injecting a contrast agent. Furthermore, Tamakoshi discloses “The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external device through the injection device communication unit 31” [0073]. Since the injection drive unit 32 adjusts the injection amount of the contrast agent and is in communication with the injection device communication unit which communicated with the injection device such that contrast agent can be adjusted automatically, under broadest reasonable interpretation, the device is capable of automatically adjusting a contrast medium feed (i.e. the amount of contrast agent) for the medical imaging method when the as a function of the identification disclosed in Langlois.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the region to which the medical object is introduced. 
In regard to claim 10, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, further comprising: automatically generating and emitting a signal when the medical object reaches the target position, wherein the signal indicates the reaching of the target position, and wherein the signal is generated and emitted in order to initiate a subsequent act of the method” (“When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212)” […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. Since the “safe zone definition sensor is configured to detect when the probing portion (i.e. of the probe (aka the medical object)) is in contact with the safe zone definition sensor” [Claim 26] and the first sensor 19a provides an indication of this contact to the controller 20, under broadest reasonable interpretation, the first sensor 19a is capable of generating and emitting a signal when a medical object reaches the safe zone (i.e. a predetermined target position). Additionally, the controller 20 is able to determine the position of the probing portion 34 of the probe 12 once the indication is received, thus, under broadest reasonable interpretation, the signal generated and emitted initiates a subsequent act of the method of using a surgical system on the body of a patient.).
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Tamakoshi and Itu does not teach “wherein the medical object is the catheter, and wherein the target position is the stenosis”.
Yi discloses “wherein the medical object is the catheter, and wherein the target position is the stenosis” (“Although not shown, while a catheter is inserted in order to inject a contrast medium into the blood vessel, the catheter of an end portion of the catheter may be the object of interest” [0102]. Furthermore, Yi discloses “For example, in a case in which the X-ray imaging apparatus 100 uses angiography, when an instrument such as a guide wire, a catheter, a needle, a balloon or a stent is 
In regard to the target position being a stenosis, Yi discloses “In addition, the image processing unit 150 may set an operation part such as stenosis, aneurysm, a cancerous region, of the like as the object of interest” [0095]. In this case, since the operation part can be a stenosis and the image processing unit 150 can set a stenosis as the object of interest, under broadest reasonable interpretation the predetermined target region can be a stenosis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Tamakoshi and Itu so as to include the medical object being a catheter and the predetermined target region be a stenosis as disclosed in Yi in order to position a catheter in an occluded blood vessel. When a stenosis exists in a blood vessel this reduces or eliminates the flow of blood through the vessel which can lead to strokes and other complications. By having the predetermined target region be a stenosis, the medical object can be positioned within that area to cause the stenosis to be opened or removed. Combining the prior art elements according to known techniques would yield the predictable result of observing a medical object as it is moved to a stenosis.
In regard to claim 20, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, Langlois does not teach “wherein the automatically adjusting comprises automatically increasing the radiation power or the contrast medium feed”.
Tamakoshi discloses “wherein the automatically adjusting comprises automatically increasing the radiation power or the contrast medium feed” (“in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Langlois so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the region to which the medical object is introduced.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Langlois et al. US 20120083652 A1 “Langlois” and further in view of Bharat et al. US 20190021693 A1 “Bharat” and Tamakoshi US 20050228273 A1 “Tamakoshi”.
In regard to claim 5, Langlois discloses “A method for tracking a medical object, the method comprising:” (“A method of using a surgical system on a body of a patient, comprising […]” [Claim 24]. Furthermore, Langlois discloses “A method as claimed in claim 24, wherein: […] the method further comprises: (l) providing a tracking system that includes at least one tracking system sensor positionable to track the probe marker during use of the surgical probe and to track the instrument marker during use of the surgical instrument” [Claim 25]. Since the method includes a tracking system sensor to track probe and instrument markers during the use of the surgical probe and the surgical instrument, respectively, the method is capable of tracking a medical object.); 
“continuously acquiring image data obtained by a medical imaging method comprising recording a series of X-ray images by an X-ray device” (“In another embodiment, the controller 20 may be programmed to give the user a continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24, via sound and/or images” [0060]. Since the controller can provide a continuously changing indication of the functional element 94 (i.e. the medical object) in the form of an image, under broadest reasonable interpretation, image data had to have been acquired continuously by a medical imaging method. Furthermore, in regard to recording a series of X-ray images, Langlois discloses “the tracking system 22 could alternatively incorporate other types of tracking system sensor that is configured to sense the position of the probe marker and the instrument marker. For example, the tracking system could incorporate one or more of the following exemplary techniques to sense the position of the instrument 16 and of the probe 12: […] and CAT scan images” [0047] and “The camera system 22 receives images of the probe marker 42 and transmits the images to the controller 20” [0048]. CAT scan images are a type of X-ray image that is acquired by the tracking 
“acquiring a predetermined target position for the medical object, wherein the predetermined target position is a reference point of an anatomical feature of a patient” (“The method is used to determine the positions of a plurality of points on internal body portions of the patient surrounding a surgical field, in order to determine a safe zone in which a functional element on a surgical instrument can be positioned without causing injury to the patient. The positions of the points may be updated in real time during a medical procedure so that if the internal body portions of the patient move after the safe zone is determined initially, the data relating to the position of the safe zone can be updated in real time” [0018]. In this case, the safe zone constitutes a target position within the surgical field of the patient to which the medical object should be introduced. Additionally, since the safe zone can be determined initially (i.e. predetermined), under broadest reasonable interpretation, the safe zone (i.e. the target position) can be acquired.); 
“automatically detecting the medical object and performing time-resolved tracking of the respective position of the medical object, by an image processing algorithm, to indicate respective positions of the medical object at respective recording times of the image data” (“When detecting self-movement, the sensor 19 is configured to communicate the amount of self-movement to the controller 20 so that the controller 20 can update the position of the sensor 19 in real time” [0038]. Since the position of the sensor (i.e. the medical object) can be can be updated in real time, under broadest reasonable interpretation, the medical object can be detected automatically by performing time-resolved tracking of the position of the medical object. 

In regard to respective recording times, Langlois discloses “a system of the present invention “knows” where inside the body the operative portions of the laparoscopic instrument are located at all times” [0012]. Since the position of the laparoscopic instrument (i.e. the medical object) can be located at all times, under broadest reasonable interpretation, the position of the medical object can be determined at respective recording times of the corresponding to the image data. Furthermore, Langlois discloses “During use of the probe 12 it is desired for the controller 20 is able to determine the position of the probing portion at selected times” [0031]. Since the position of the probing portion can be determined at selected times, under broadest reasonable interpretation, these selected times can correspond to the recording times of the imaging data.); 
“comparing a presently detected respective position of the medical object with the predetermined target position” (“With the safe zone 24 thus divided into multiple sub-zones, the controller 20 may be configured to notify the user via sound and/or images on the display 17 whether the functional element 94 is in a relatively safer part of the safe zone 24 (e.g. the safest zone 98) or is in a relatively less safe part of the safe zone 24 (e.g. the danger zone 100). For example, a green bar may be displayed on the display 17 when the functional element 94 is within the safest zone 98, a yellow bar 
“indicating that the detected medical object has reached the predetermined target position” (“Using the images from the laparoscope 14 the user guides the probe 12 so that the probing portion 34 contacts a first of the safe zone identification sensors shown at 19a. When the first sensor 19a senses contact with the probing portion 34, the first sensor 19a indicates the occurrence of the contact to the controller 20 (step 212) […] When the controller 20 receives the indication from the first sensor 19a that contact was made, the controller 20 determines the position of the probing portion 34 of the probe 12 (step 214) based on the one or more images that were received from the camera system 22 at the time that the indication of contact from the sensor 19a was sent” [0048]. In this case, the controller can receive an indication regarding whether the probing portion 34 of the probe 12 (i.e. the medical object) is in contact with the safe zone (i.e. the target position) at the time the indication of contact was sent. Therefore, under broadest reasonable interpretation, an indication that the detected medical object has reached the target position (i.e. a location within the safe zone) can be provided to the user. 
“storing a plurality of the detected respective positions of the medical object and the respective recording times of the image data associated with the detected respective positions of the medical object in a database” (“The controller 20 may be configured to record the movements of the surgical instrument and the data relating to the safe zone 24 (i.e. the positions of the safe zone defining points 58 throughout the medical procedure). The recording may be made a printed recording, or in a more preferred embodiment, the recording may be made as data written to a database stored on a computer readable medium” [0063]. Additionally, Langlois discloses “in the event that there is a complication during the recovery of the patient, the procedure can be reviewed to ensure that there was no injury that occurred that is the source of the complication” [0063]. In order to review the procedure, the database had to have stored a plurality of detected respective positions of the medical object at respective recording times. Furthermore, since the procedure stored on the database can be examined under broadest reasonable interpretation, each one of the data records is inherently associated with a recording time, therefore the respective recording times of the image data associated with the detected respective positions of the medical object can be stored on the database. Furthermore, since the movements of the surgical instrument (i.e. the medical object) can be recorded and the data can we written to a database, under broadest reasonable interpretation the detected positions of the medical instrument and the respective recording times of the image data can be stored in a database.). 
displaying, by a traffic light display, a respective present distance of the medical object to a predetermined target position, wherein the traffic light display comprises a plurality of display elements of different colors, wherein, the traffic light display is automatically switched between one display elements of the plurality of display elements to another display element of the plurality of display elements when at least one predetermined distance threshold value is fallen below, therein indicating that the present distance of the medical object has moved within threshold distance of the predetermined target position”.
Bharat discloses “displaying, by a traffic light display, a respective present distance of the medical object to a predetermined target position, wherein the traffic light display comprises a plurality of display elements of different colors, wherein, the traffic light display is automatically switched between one display elements of the plurality of display elements to another display element of the plurality of display elements when at least one predetermined distance threshold value is fallen below, therein indicating that the present distance of the medical object has moved within threshold distance of the predetermined target position” (“The probe of this embodiment further comprises user feedback arrangement enabling the user to orient the interventional device within the instrument guide towards the target location. The upper surface of substrate 210 of acoustic probe 1100, surrounding device insertion port 230, is fitted with three circular concentric rings of light elements (e.g. light emitting diodes (LEDs), which provide a visual feedback to the user) 1100 of different colors. For example, in some embodiments an innermost ring 1112 of LEDs may be yellow, a middle ring 1114 may be green, and an outermost ring 1116 may be red” [0107]. In this case, since the concentric rings of light emitting diodes can provide yellow, green and red lights to provide visual feedback to the user about the orientation of the interventional device (i.e. the medical object) to be guided towards the target location (i.e. the predetermined target position), under broadest reasonable interpretation, the concentric ring of light elements constitutes a traffic light display that includes a plurality of display elements of 
In regard to the traffic light display automatically switching between one display elements of the plurality of display elements to another display element of the plurality of display elements when at least one predetermined distance threshold value is exceeded or fallen below, Bharat discloses “First, a yellow LED of innermost ring 1112 in the determined direction may be activated, indicating to the user that the instrument guide 800 needs to be pivoted in that direction. Once the user has pivoted instrument guide 800 by the correct amount as determined by the processor 112, the yellow LED of innermost ring 1112 may be deactivated and a green LED of middle ring 1114 may be activated, indicating that the instrument guide is in the optical orientation as determined by processor 112. If the user overshoots the target and pivots instrument guide 800 too much, then the green LED of middle ring 1114 may be deactivated and a red LED of outermost ring 1116 may be activated, indicating that the user has pivoted instrument guide 800 too much” [0109]. Since the yellow LED may be deactivated and the green LED can be activated when the instrument guide is in the optimal orientation, and the green LED can be deactivated and the red LED can be activated when the user overshoots the target and pivots the instrument guide too much, under broadest reasonable interpretation, the traffic light display (i.e. the concentric ring of LEDs) can be automatically switched between one display element of the plurality of display elements to another display elements of the plurality of display elements, therein indicating that the present distance of the medical object has moved within threshold distance of the predetermined target position. Furthermore, in order to perform this switch, under broadest reasonable interpretation, at least one predetermined threshold distance had to have been known based on the “continuously changing indication of the distance of the functional element 94 from the periphery of the safe zone 24” [Langlois: 0060], as disclosed in Langlois.).

The combination of Langlois and Bharat does not teach “adjusting a contrast medium feed of the X-ray device for the medical imaging method in response to the detection of the medical object and the traffic light display switching to the other display element”.
Tamakoshi discloses “adjusting a contrast medium feed of the X-ray device for the medical imaging method in response to the detection of the medical object and the traffic light display switching to the other display element” (“in accordance with a first aspect of the present invention, a radiographic imaging apparatus comprising […] an injection device communication unit to perform communication with an injection device which automatically injects a contrast agent” [0018]. Therefore, the imaging apparatus includes an injection device which is capable of injecting a contrast agent. Furthermore, Tamakoshi discloses “The injection drive unit 32 adjusts the injection amount of the contrast agent, injection speed thereof, and the like in accordance with injection conditions inputted from the external device through the injection device communication unit 31” [0073], “the injection device 3 includes a detection sensor 33 as a detection unit to detect whether it is possible to inject the contrast agent normally. The detection sensor 33 transmits a detection result as a signal to the X-ray imaging apparatus 1 from the injection device communication unit 31” [0074] and “Additionally, in a case where a contrast agent injection end, for example, the catheter 39 or a needle of a contrast agent injector, is not inserted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois and Bharat so as to include the automatic adjustment of the contrast medium feed as disclosed in Tamakoshi in order to control the amount of contrast medium within the tissue. When a contrast medium is introduced into tissue, the region to which that contrast medium was introduced is more readily recognizable in images. By automatically adjusting the amount of contrast agent (i.e. medium), the predetermined target region can be more easily visualized. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the region to which the medical object is introduced.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Tamakoshi US 20050228273 A1 “Tamakoshi”, Itu et al. US 20160148372 A1 “Itu” and Yi et al. US 20150098550 A1 “Yi” as applied to claims 1-4, 8, 10, 16 and 20 above, and further in view of Pagoulatos et al. US 20100121190 A1 “Pagoulatos”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Langlois discloses “further comprising: identifying the medical object” (“the probe marker 42 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the probe marker [42]. By determining the position and orientation of the probe marker [42], the controller can determine the position and orientation of the probe 12 itself and therefore can determine the position of the probing portion 34” [0031]. Additionally, Langlois discloses “the instrument marker 96 is configured to provide sufficient information to the controller 20 for the controller 20 to be able to determine the position and orientation of the instrument 16. By determining the position and orientation of the instrument marker 96, the controller 20 can determine the position and orientation of the surgical instrument 16 itself and therefore can determine the position of the functional element 94” [0043]. In this case, since the probe marker 42 and the instrument marker 96 allow the controller 20 to determine the position and orientation of the probe 12 and the instrument 16, respectively, the markers can be used to identify the medical object (i.e. the probe 12 and/or the instrument 16). Therefore, under broadest reasonable interpretation, the method is capable of identifying a medical object through the use of markers.
The combination of Langlois, Tamakoshi, Itu and Yi does not teach “automatically adapting at least one parameter of a visualization algorithm, by which the image data is visualized, as a function of the identification in order to improve an image quality of the visualization”.
Pagoulatos discloses “automatically adapting at least one parameter of a visualization algorithm, by which the image data is visualized, as a function of the identification in order to improve an image quality of the visualization” (“embodiments of the invention reduce the complexity of using 4D imaging by implementing semi-automatic or automatic segmentation and tracking algorithms that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Tamakoshi and Itu and Yi so as to include automatically adapting at least one parameter of a visualization algorithm as disclosed in Pagoulatos in order to enhance the quality of the images of the medical object. By having a high quality image of the medical object within the body, the physician can better understand how the medical object is oriented within the target region. This would enable the physician to assess whether the medical object needs to be repositioned within the patient so as to perform a specific procedure. Combining the prior art elements according to known techniques would yield the predictable result of adjusting at least one parameter so as to improve the quality of the image.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois. Likewise, wherein the identifying of the medical object comprises identifying one or more of a type, a model, or a material composition of the medical object” (“It has been disclosed that the instrument marker 96 and the probe marker 42 be used to identify the instrument 16 and the probe 12 to the controller 20, (i.e. to distinguish each from each other and from any other components sensed by the controller 20)” [0066]. Since these markers can enable the controller 20 to distinguish between the instrument 16 and the probe 12, under broadest reasonable interpretation, the type of medical object being utilized can be identified based on the detected marker. Furthermore, Langlois discloses “The probe 12 further includes a probing portion 34 on the interior portion 30 […] the probing portion 34 may have one or more selected properties which may be different from the rest of the interior portion 30 […] For example, the probing portion may be configured to be magnetic […] Alternatively, the probing portion 34 may simple be of the same material as the rest of the interior portion 30” [0030]. Since the probing portion is included in the probe 12 (i.e. the medical object) and can be configured to be magnetic or of the same material as the interior portion 30, the probing portion has a specific material composition that can, under broadest reasonable interpretation, be used to identify the medical object within the body.).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. US 20120083652 A1 "Langlois", Tamakoshi US 20050228273 A1 “Tamakoshi”, Itu et al. US 20160148372 A1 “Itu” and Yi et al. US 20150098550 A1 “Yi”  as applied to claims 1-4, 8, 10, 16 and 20 above, and further in view of Kwok et al. US 20170367776 A1 “Kwok”.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Langlois, Tamakoshi and Itu does not teach “moving the medical object, by a robot, to the target position, wherein the robot is controlled as a function of the detected and tracked respective position of the medical object”.
moving the medical object, by a robot, to the predetermined target position, wherein the robot is controlled as a function of the detected and tracked respective position of the medical object” (“An MRI-guided robotic instrument placement system comprising: a robot body made of non-ferromagnetic and MR-safe material […] more than one MR-based tracking unit mounted on a tip of the instrument; a processor receiving intra-operative MRI image data, creating a 3-D anatomical roadmap and locating the tracking units relative to anatomical features of a patient in which the instrument is placed” [Claim 1]. Additionally, Kwok discloses “Robotic navigation of the cardiac catheter uses MR-based tracking units” [0013] and that “The present invention incorporates MR-tracking with robotic systems, enabling the real-time positional data of the catheter/instruments to close the control loop of robot navigation” [0014]. Therefore, the robot is capable of moving a medical object (i.e. a catheter/instruments) to “desired target points within a highly dynamic environment, particularly inside the heart chamber” [0007] (i.e. a target position). Since this robotic system utilizes MR-tracking, the robot navigation, under broadest reasonable interpretation, is controlled as a function of real-time positional data of the catheter/instruments (i.e. the detected and tracked position of the medical object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Tamakoshi, Itu and Yi so as to include moving the medical instrument by a robot as taught by Kwok in order to allow physicians to perform interventions remotely on confined anatomy. In order to avoid damage to surrounding tissue it is important to limit excessive movement of the medical instrument within the patient’s body. A physician’s hands may or may not be steady and therefore there is a possibility that the patient could experience discomfort and/or tissue damage due to the unsteady nature of the physician’s hands. Therefore, incorporating robotic system to manipulate a medical instrument would allow for improved dexterity and accuracy of catheter manipulation for interventions such as intra-cardiac surgery. 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Langlois in further view of Kwok. Likewise, Langlois teaches “further comprising: depicting the image data having at least one subregion of a patient” (“With the safe zone 24 thus divided into multiple sub-zones, the controller 20 may be configured to notify the user via sound and/or images on the display 17 whether the functional element 94 is in a relatively safer part of the safe zone 24 (e.g. the safest zone 98) or is in a relatively less safe part of the safe zone 24 (e.g. the danger zone 100)” [0060]. Therefore, sub-zones (i.e. subregions) within the patient can be displayed on the display 17. Therefore, under broadest reasonable interpretation, the display can depict image data having at least one subregion of a patient.).
The combination of Langlois, Tamakoshi, Itu and Yi does not teach “acquiring an electrocardiogram (ECG) signal from the patient; and controlling the robot as a function of the ECG signal in order to compensate a heart movement of the patient derived from the ECG signal”.
Kwok teaches “acquiring an electrocardiogram (ECG) signal from the patient; and controlling the robot as a function of the ECG signal in order to compensate a heart movement of the patient derived from the ECG signal” (“The graphical interface can also display the 3-D EAM, electrocardiogram (ECG) and/or other physiological data” [0044]. In order to display an ECG signal, the ECG signal had to have first been acquired from the patient. In regard to controlling the robot as a function of the ECG signal, Kwok discloses “The method of robotically guiding a flexible catheter instrument using MRI data of claim 34 further including the step of using an adaptive kinematic control framework that enhances the targeting accuracy of the catheter tip” [Claim 34]. Since an adaptive kinematic control framework can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Langlois, Tamakoshi, Itu and Yi so as to include acquiring an ECG signal and controlling a robot as taught in Kwok in order to account for movement within the target region (i.e. the heart) when positioning a medical object. With anatomical structures that are moving within the body require a procedure to be performed, it is important to account for the movement of that structure so as to minimize the possibility of damaging surrounding tissues. The heart expands and contracts during the cardiac cycle and an ECG signal is able to detect this movement of the heart over time. By controlling a robot based on this acquired ECG signal, the medical object can be positioned within the heart at a time in which the movement of the heart is minimal so that the risk of damaging the valves and cardiac muscle is reduced.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 09/20/2021, with respect to the rejection of claims 5 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive given amendment to claim 8 and the cancellation of claim 13. The examiner acknowledges that the cancellation of claim 13 renders the rejection of this claim under 35 U.S.C. 112(b) moot. The rejection of claims 5 and 13 under 35 U.S.C. 112(b) in the final rejection of 08/06/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7-12, filed 09/20/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive given the amendments to the claims. 
In regard to claim 1, the examiner acknowledges that the secondary reference of Neuberger does not teach “automatically adjusting a radiation power or a contrast medium of the X-ray device […]”. The examiner respectfully maintains that the secondary reference of Tamakoshi discloses “automatically adjusting a radiation power or a contrast medium of the X-ray device” for the reasons stated in the 35 U.S.C. 103 rejection section above. In spite of this disagreement, the examiner acknowledges that the combination of Langlois, Tamakoshi and Itu does not teach “wherein the medical object is a catheter, a stent, or a medical screw”. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yi et al. US 20150098550 A1 “Yi” as stated in the 35 U.S.C. 103 section above.
In regard to claim 5, the examiner acknowledges that the combination of Langlois and Bharat does not teach “adjusting a contrast medium feed of the X-ray device for the medical imaging method in response to the detection of the medical object and the traffic light display switching to the other display element”. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yi et al. US 20150098550 A1 “Yi” and Tamakoshi US 20050228273 A1 “Tamakoshi” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boese et al. US 20070248262 A1;
Averbuch US 20160302747 A1 “Averbuch”;
Meyer US 20140369465 A1 “Meyer”;
Neuberger US 20040199151 A1 “Neuberger”.
Boese et al. is pertinent to the applicant’s disclosure because it involves reading ECG information from a patient [Claim 26].

Meyer is pertinent to the applicant’s disclosure because it involves “A semi-automatic or automatic method in accordance with the invention, for graphical assistance in an interventional procedure to open an occlusion of a hollow organ of a patient, which has the following steps […], 3. Continuously acquire a plurality of x-ray images with the fluoroscopy image acquisitions system during a determined time period” [0007-0010].
Neuberger is pertinent to the applicant’s disclosure because it includes “It is yet another object of the present invention to provide a device and method that automatically adjusts radiation parameters in response to the speed of movement and/or position of a radiation delivery device” [0020].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/K.E.S. /Examiner, Art Unit 3793           

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793